DETAILED ACTION
The following is a Notice of Allowance in response to the Amendment/Remarks received on 6 April 2022.  Claims 1, 10-12, 18 and 19 have been amended.  Claims 8, 17 and 20 have been cancelled.  Claims 1-7, 9-16, 18 and 19 remain pending in this application and are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, pg. 7, filed 6 April 2022, with respect to the objection of the specification have been fully considered and are persuasive in light of the amendment to the specification filed on 6 April 2022.  The objection of specification has been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 7-8, filed 6 April 2022, with respect to the objections of claims 1, 5, 11 and 18 have been fully considered and are persuasive in light of the claim amendments filed on 6 April 2022.  The objections of claims 1, 5, 11 and 18 have been withdrawn. 

Applicant’s arguments, see Remarks, pgs. 8-9, filed 6 April 2022, with respect to the rejections of claims 1-5, 9, 11-15, 18 and 19 under 35 U.S.C. 101 have been fully considered and are persuasive in light of the claim amendments filed on 6 April 2022.  The rejections of claims 1-5, 9, 11-15, 18 and 19 have been withdrawn. 

Examiner’s Note:  The Applicant has not set forth any arguments with respect to the rejection of claims 18 and 19 under 35 U.S.C. 101 for the claimed invention being directed to non-statutory subject matter.   The Examiner recognizes claim 18 was amended in the claims filed on 6 April 2022 and overcomes (in addition to dependent claim 19) the 35 U.S.C. 101 rejection set forth in the Non-Final Office Action mailed on 28 March 2022.

Claims
The Examiner notes Applicant's use of the term “capable of” in claim 11.  The Applicant is reminded that use of the “capable" does not exclude the definition/interpretation of optional components and/or steps, i.e. the apparatus, system or method may or may not have the components and/or steps, per MPEP 2111.04, recited below for convenience:

2111.04 [R-3]    “Adapted to,” “Adapted for,” “Wherein,” and “Whereby” Clauses
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:
(A)    “ adapted to ” or  “adapted for ” clauses;
(B)    “ wherein ” clauses; and
(C)    “ whereby ” clauses.
The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id. However, the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Numerous U.S. Patent Publications and foreign patent publications; e.g. U.S. Patent Publication No. 2014/0247334 A1 discloses a video monitoring system captures image frames of a patient in various positions; U.S. Patent Publication No. 2019/0198167 A1 discloses a system and method for remotely controlling a medical device based on image data; and European Patent Publication No.  EP 2 666 405 A1 discloses a system for detecting a pressure ulcer. 

However, none of the prior art of record, alone or in combination, expressly or fairly suggest the specifics of remotely controlling functions of a bed to prevent bed sores using both an identified position of a patient determined from a plurality of frames of a surveillance camera and a determined condition of the patient based on the identified position of the patient in relation to the bed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references are cited to further show the state of the art with respect to bed control systems and patient monitoring systems.  

U.S. Patent Publication No. 2002/0014951 A1 discloses a remote control system includes beds, remote controls, and a master station in communication with the beds and the remote controls. 

U.S. Patent Publication No. 2008/0052837 A1 discloses a digital bed system comprising of a controllable array of support cells

U.S. Patent Publication No. 2010/0212089 A1 discloses air mattress controllers which are adequate in the prevention of bed sores.

U.S. Patent Publication No. 2014/0343968 A1 discloses a patient room and bed management apparatus and system that detects changes in a patient's status and updates a status of a room of a healthcare facility associated with a patient.

U.S. Patent Publication No. 2022/0225786 A1 discloses a bed system that can be associated with a logic controller connectable to a variety of components, internal or external to the bed system. 

U.S. Patent No. 6,362,725 discloses a hospital communication system having a bed status system for providing patient bed information to attending medical personnel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L NORTON whose telephone number is (571)272-3694. The examiner can normally be reached Monday - Friday 9:00 am - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L NORTON/Primary Examiner, Art Unit 2117